Citation Nr: 0632365	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-17 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for internal derangement of the left knee with degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 10 percent for his service-connected internal derangement 
of his left knee joint.  The veteran subsequently initiated 
and perfected an appeal of this determination.  In June 2006, 
he and his spouse testified before the undersigned Veterans 
Law Judge, seated at the RO.  Also in June 2006, the Board 
granted the veteran's motion for advancement on his appeal on 
the Board's docket.  


FINDINGS OF FACT

1.  The veteran's internal derangement of the left knee is 
symptomatic and manifested by minimal swelling, and 
occasional "giving way"; no more than slight impairment is 
demonstrated.  

2.  The veteran has degenerative joint disease of the left 
knee manifested by painful and slightly limited flexion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for internal derangement of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5259 
(2006).

2.  The criteria for a separate rating of 10 percent for 
degenerative joint disease of the left knee manifested by 
painful and limited motion have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was made aware that 
it was ultimately the claimant's responsibility to give VA 
any evidence pertaining to the claim.  The May 2002 letter 
also informed the claimant that additional information or 
evidence was needed to support the claim and asked the 
claimant to send any information or evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in June 2002 and in June 2004.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected left knee 
disability since the claimant was last examined.  38 C.F.R. 
§ 3.327(a) (2006).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  The most recent June 2004 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a May 2006 letter regarding the 
appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, VA has no further obligations to notify, 
inform, or otherwise assist the veteran in the development of 
his claim, and adjudication of his pending appeal at this 
time is proper.  

The veteran seeks a disability rating in excess of 10 percent 
for his service-connected internal derangement of the left 
knee.  Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2006).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
considering the veteran's claim, the Board is also cognizant 
of VA General Counsel Opinion (VAOPGCPREC 23-97), which holds 
that in certain cases where the veteran has both limitation 
of motion and instability of the affected knee joint, a 
separate compensable rating may be assigned without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  In a 
subsequent opinion, it was held that a separate rating for 
arthritis could also be based upon X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98.

The veteran's left knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5259 which 
contemplates the symptomatic removal of the semilunar 
cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006).  
Under Diagnostic Code 5259, the 10 percent evaluation is the 
maximum rating allowed.

However, the RO has now characterized the veteran's left knee 
disability as including degenerative joint disease.  See 
August 2004 supplemental statement of the case.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved, with a minimum rating of 
10 percent to be assigned for each major joint affected.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent rating is assigned for flexion limited to 45 
degrees, a 20 percent rating is assigned for flexion limited 
to 30 degrees, and a 30 percent rating is assigned for 
flexion limited to 15 degrees.  Pursuant to Diagnostic Code 
5261, a 10 percent rating will be assigned for extension 
limited to 10 degrees, a 20 percent rating is assigned for 
extension limited to 15 degrees, a 30 percent rating for 
limitation to 20 degrees, and a 40 percent rating for 
limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2006).  

The Board also notes that on September 17, 2004, the VA 
General Counsel issued VAOPGCPREC 9-2004, which held that a 
veteran can receive separate ratings under Diagnostic Code 
5260 (leg, limitation of flexion), and Diagnostic Code 5261 
(leg, limitation of extension) for disability of the same 
joint.  

Lateral instability of the knee is rated under Diagnostic 
Code 5257.  Under this code, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation and/or 
lateral instability, a 20 percent rating is granted for 
moderate impairment, and a 30 percent rating is assigned when 
such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2006).  

A dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent rating under Diagnostic Code 5258.  38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2006).  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

A VA orthopedic examination was afforded the veteran in June 
2002.  He gave a history of a left knee injury during 
military service, while running.  Surgical repair of his 
initial injury was performed immediately thereafter; however, 
he continued to experience pain, limitation of motion, and 
instability of the left knee after service.  On physical 
evaluation, his left knee was without swelling, erythema, or 
masses.  However, some tenderness was palpable along the 
patella.  Tenderness was also present with repetitive 
movement of the knee.  He used a cane to aid ambulation.  
Range of motion testing indicated flexion to 120 degrees 
(normal is to 140 degrees), and extension to 0 degrees 
(normal is to 0 degrees).  See 38 C.F.R. § 4.71a, Plate II 
(2006).  The left knee was negative to valgus and varus 
stress, and Lachman's and McMurray's tests were negative.  
May 2002 X-rays confirmed moderate degenerative joint 
disease.  

More recently, the veteran underwent VA examination in June 
2004.  He again reported a history of left knee pain, with a 
recent increase in severity.  He did not use a cane at the 
time of examination, but did report using one occasionally.  
He also occasionally used a knee brace to increase stability 
of the joint.  He took medication for his left knee pain.  On 
physical examination the veteran was wearing a knee brace on 
the left.  His gait was otherwise stable and within normal 
limits.  Inspection of the knee revealed very minimal 
swelling.  Range of motion testing revealed flexion to 100 
degrees without pain, and to 110 degrees with pain.  
Extension was to 0 degrees without pain.  Some crepitus was 
present with flexion.  Increased pain was also noted with 
repetitive motion of the left knee.  Prior findings of 
articular cartilage thinning, degenerative changes, and a 
tear of the lateral meniscus were all confirmed.  The 
examiner noted the veteran's complaints that the knee was 
still giving way and that repetitive use increased the pain, 
fatiguability and weakness of the left knee.

The veteran has also received VA outpatient treatment for his 
left knee disability.  Review of VA clinical records 
indicates he has consistently reported chronic pain with some 
instability of his left knee.  According to a July 2002 VA 
orthopedic clinic consultation report, he reported pain with 
walking any long distance.  On examination, he walked with a 
cane, but was able to walk without difficulty without his 
cane.  He could also heel and toe walk satisfactorily.  VA x-
rays performed in January 2004 confirmed narrowing of the 
medial joint spaces and hypertrophic changes.  
Chondrocalcinosis of the lateral meniscus was also observed.  
A May 2004 clinical notation observed that MRI study of the 
veteran's left knee confirmed thinning of the articular 
cartilage and a tear of the lateral meniscus.  He again 
reported some instability of the left knee.  However, the MRI 
report of March 2004 noted that the anterior cruciate and 
posterior cruciate ligaments were intact.  

Finally, as noted in the introduction, the veteran and his 
spouse testified at the RO in June 2006 before the 
undersigned Veterans Law Judge.  He stated that his left knee 
disability limits his mobility, as he is able to walk less 
than a mile before the pain is too much.  Additionally, the 
left knee is unstable and can give way, causing him to fall.  

After consideration of the totality of the record, the Board 
finds that an evaluation in excess of 10 percent for the 
veteran's internal derangement of the left knee is not in 
order.  The record indicates that, in service, the veteran 
dislocated the cartilage in his left knee and underwent a 
reduction of that cartilage.  It was noted that he had 
ruptured the medial meniscus.  The record contains recurrent 
complaints by the veteran that his left knee "gives way" 
for which he utilizes a knee brace although the Board does 
note that instability of the left knee has not been 
objectively demonstrated on repeat VA examination.  Notably, 
according to the June 2002 VA examination report, the veteran 
was negative for valgus and varus instability at that time.  
The MRI report of March 2004 noted that the anterior cruciate 
and posterior cruciate ligaments were intact.  Nevertheless, 
the record shows significant thinning of the articular 
cartilage as well as a tear of the lateral meniscus, and the 
veteran has repeatedly complained that the knee does "give 
way".  The record also shows tenderness of the patella, and 
some minimal swelling on most recent VA examination.  The 10 
percent evaluation currently assigned by the RO under the 
provisions of Diagnostic Code 5259 appears to be appropriate 
based on the symptomatic removal of semilunar cartilage.  A 
higher evaluation of 20 percent under the provisions of 
Diagnostic Code 5258 does not however appear to be in order 
as the record does not reflect frequent episodes of locking, 
pain and effusion into the joint due to the dislocation of 
semilunar cartilage.  

As noted above, notwithstanding 38 C.F.R. § 4.14, VA is 
required to provide separate ratings for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  Esteban, supra.  In this regard, 
the Board observes that in addition to the symptoms related 
to the veteran's meniscus injury, he now also has 
degenerative arthritis of the left knee.  The question then 
remains whether the veteran has symptoms separate and 
distinct from that contemplated by the rating under 
Diagnostic Code 5259 such that a separate rating would be in 
order.  In this regard, the Board notes that the record 
demonstrates painful and slightly limited motion of the left 
knee.  At all times of record during the course of this 
claim, the veteran's left knee has exhibited extension to at 
least 0 degrees, indicating a disability rating in excess of 
10 percent for limitation of extension is not warranted.  
Likewise, he has exhibited flexion to at least 100 degrees, 
which is noncompensable under the criteria for limitation of 
flexion.  However, painful motion, which is analogous to 
limited motion, has been demonstrated.  On VA examination in 
June 2004 flexion was to 110 degrees with pain, and crepitus 
was present with flexion.  Moreover, that examiner stated 
that with repetitive use, the veteran had increased pain, 
fatiguability and weakness and a lack of endurance.  See 
DeLuca, supra.  Thus, since a rating under the provisions of 
Diagnostic Code 5003 contemplates painful motion, which is 
symptomatology other than the "giving way" and swelling and 
other meniscal changes contemplated by the rating under 
Diagnostic Code 5259, the Board finds that a separate rating 
for degenerative joint disease manifested by painful and 
slightly limited motion is in order.  

Additionally, a separate rating for lateral instability or 
recurrent subluxation is not warranted, as the Board finds 
that any subjective complaints of "giving way" of the left 
knee to be contemplated by the current rating under 
Diagnostic Code 5259.  Also, the Board notes that while the 
veteran uses a cane and a knee brace to assist ambulation, he 
only requires these aids occasionally.  Therefore, a separate 
or higher rating for lateral instability of the left knee is 
not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left knee disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is retired.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the evidence supports a separate 10 percent 
rating for degenerative joint disease of the left knee with 
painful and limited motion.  However, the preponderance of 
the evidence is against the award of an increased rating in 
excess of 10 percent for internal derangement of the left 
knee.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An evaluation in excess of 10 percent for internal 
derangement of the left knee is denied.

A separate 10 percent rating for degenerative joint disease 
of the left knee manifested by painful and slightly limited 
motion is granted subject to the laws and regulations 
governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


